Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


The application of Blanca Florentino for Access Control Request Manager Based On Learning Profile-Based Access Pathways filed 8/28/2019 has been examined. Claims 1-24 are pending. 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because it includes more than one page. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2,4,6,8-12,14-17,19, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kohlenberg et al. US Patent Application Publication 20110148633.


         Regarding claim 1, Kohlenberg et al. teaches an access control request manager based on learning profile based access pathways in a physical access control system (PACS), the access control request manager comprising:
      an access pathways learning module configured to determine a reachability graph associated with each resource in the PACS (the learning system derive pathway to move between specific locations, paragraph 08,09);
a permissions request module (122) in operable communication with the access pathways learning module, the permissions request module including an access request user interface configured to permit a user or an administrator, to provide a request for a permission to permit the user access to, or revoke the user’s access to, a resource in the PACS (paragraph 013), the permissions request module configured to:
         determine if the requested permission is already granted to the user (the authentication broker maintain a list of users and various access privileges that has been granted to the user , paragraph 013);
compute a pathway to reach the requested resource based on the reachability graph (the layout an physical geography of the space to determine a pathway to the desired location, paragraph 014);
suggest a permission, if needed, required to satisfy the request based on the computed pathway and if approved, add the suggested permission to any permissions granted to the user (user receives special  privileges when access through the barrier 130 is granted, paragraph 014).
            Regarding claim 2, Kohlenberg et al. teaches the permission request module suggests a permission based on a resource to which access is desired (user receives special  privileges when access through the barrier 130 is granted, paragraph 014).
                 Regarding claim 4, Kohlenberg et al. teaches refining the reachability graph based on an intelligent map of a facility using the PACS to form a refined reachability graph (the learning system derive pathway to move between specific locations, paragraph 08,09).
        Regarding claim 6, Kohlenberg et al. teaches including the permissions request module computing at least one access pathway based on at least one attribute (pathway is determined based on user tracked movement and door way attribute, paragraph 014).
         Regarding claim 8, Kohlenberg et al. teaches the permissions request module recommends a pathway among a plurality of possible pathways, and wherein the recommended pathway complies with existing access control policies (paragraph 011-013).
       Regarding claim 9, Kohlenberg et al. teaches the recommended pathway may satisfy additional constraints based on readers (sensor 104, paragraph 07,012).
	Regarding claim 10, Kohlenberg et al. teaches the permission is to be assigned to the user based on an attribute presented by the user (user present badge to obtain access, paragraph 013).
        Regarding claim 11, Kohlenberg et al. teaches suggesting a permission is based on at least one of existing access control policies for users with a selected attribute, static permissions for users with a similar attribute, and a used permission for users with a similar attribute (paragraph 012-013).
    Regarding claim 12, Kohlenberg et al. teaches the attribute is specific to the user (paragraph 013).
	Regarding claim 14, Kohlenberg et al. teaches the attribute is a badge/card ID (paragraph 013).
        Regarding claim 15, Kohlenberg et al. teaches an administrator reviewing the suggested permission (paragraph 08,016).



               Regarding claim 16, Kohlenberg et al. teaches a physical access control system (PACS) with an access control request manager based on learning profile based access pathways, the physical access control system comprising:
a credential including user information stored thereon, the credential presented by a
user to request access to a resource protected by a door (paragraph 013);

a reader (124a) in operative communication with the credential and configured to read user
information from the credential (paragraph 013);

a controller executing a set of access control permissions for permitting access of the
user to the resource, the permissions generated with access control request manager based on
earning profile based access pathways  (paragraph 013) comprising:
an access pathways learning module configured to determine an reachability graph
associated with each resource in the PACS (the learning system derive pathway to move between specific locations, paragraph 08,09);
a permissions request module in operable communication, the permissions request
module including an access request user interface configured to permit a user or an
administrator, to provide a request for a permission to permit the user access to, or revoke the
user’s access to, a resource in the PACS(paragraph 013) , the permissions request module configured to:
determine if the requested permission is already granted to the user (the authentication broker maintain a list of users and various access privileges that has been granted to the user , paragraph 013);
compute a pathway to reach the requested resource based on the reachability graph (the layout an physical geography of the space to determine a pathway to the desired location, paragraph 014);
suggest a permission, if needed, required to satisfy the request based on the computed
pathway (user receives special  privileges when access through the barrier 130 is granted, paragraph 014); and if approved, add the suggested permission to any permissions granted to the user (the authentication broker maintains a list of users and various access privileges that has been granted to the user , paragraph 013);
wherein the controller is disposed at the door to permit access to the resource via the
door (paragraph 013).

            Regarding claim 17, Kohlenberg et al. teaches the permission request module suggests a permission based on a resource to which access is desired (user receives special  privileges when access through the barrier 130 is granted, paragraph 014).
                 Regarding claim 19, Kohlenberg et al. teaches refining the reachability graph based on an intelligent map of a facility using the PACS to form a refined reachability graph (the learning system derive pathway to move between specific locations, paragraph 08,09).
        Regarding claim 22, Kohlenberg et al. teaches including the permissions request module computing at least one access pathway based on at least one attribute (pathway is determined based on user tracked movement and door way attribute, paragraph 014).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlenberg et al. US Patent Application Publication 20110148633 in view of Yilmaz et al. US Patent Application Publication 20170242133.
       Regarding claim 5, Kohlenberg et al. teaches the reachability graph is generated with a  Bayesian model and the access pathways can be generated with a Bayesian model (paragraph 011) but is silent on teaching the reachability graph is generated with a  Markov model and the access pathways can be generated with a Markov model. Yilmaz et al in an analogous art teaches the use of the Markov model as an alternative to Bayesian predictive model (paragraph 036).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kohlenberg et al. as disclosed by Yilmaz et al. because such modification represents the substitution one known predictive model for another to obtain predictable result. 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kohlenberg et al. US Patent Application Publication 20110148633 in view of Williamson US Patent Application Publication 20120169457. 
Regarding claim 13, Kohlenberg et al. is silent on teaching the attribute is generic to a group of users. Williamson in an analogous art teaches having attribute that is generic to a group of users (paragraph 020,032).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Kohlenberg et al. as disclosed by Williamson because such modification represents an improvement over the system of Kohlenberg et al by granting access based on group identification and further simplifying access criteria. 



Allowable Subject Matter
Claim 3,7,18,20-21,23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3,18, the prior art of record is silent on teaching the reachability graph is based on a Statistical rule that a first reader can be reached from a second reader if there exist two consecutive access events in a history of access events for any cardholder that accesses the first reader and the second reader.

Regarding claim 7,20-21,23. the prior art of record is silent on teaching computing profile based access pathways associated with the refined reachability graph and historical access event from at least one user associated with at least an attribute, wherein access pathways are a combination of pathways from a first reader to a destination reader.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VERNAL U BROWN/Primary Examiner, Art Unit 2683